Citation Nr: 0723439	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
August 1981 to October 1983 and subsequent Army Reserve 
service, appealed that decision to the BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a low back disorder 
discloses a need for further development prior to final 
appellate review.  

In this regard, the evidence contained in the appellant's 
claims file indicates that the appellant's specific periods 
of active duty for training and inactive duty for training 
with the Army Reserve have not been confirmed; and this 
confirmation is necessary prior to the adjudication of the 
appellant's claim since the appellant appears to contend that 
she initially injured her back during a period of active duty 
for training in 1993 and developed a low back disorder as a 
result of this injury.  In addition, the appellant contends 
that she aggravated this low back disorder during another two 
week period of active duty for training in June 2000. See 
June 2005 report of contact; September 2005 statement with 
appellant's notice of disagreement; January 2007 BVA hearing 
transcript, pgs. 5, 10, 15.  


The record as it presently stands indicates that the 
appellant was a member of the Army Reserve from November 1980 
to November 2003.  Service connection by the VA can only be 
granted for a disease or injury incurred in or aggravated by 
a period of "active service" in the Armed Forces. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Active military, naval, and air service includes 
active duty, any period of active duty training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty for training generally means duty (other than 
full-time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State. 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. § 3.6(a), 
(c), (d).  

While the claims file contains a chart indicating the years 
that the appellant served with the Army Reserve and the 
overall number of days each year that she participated in 
active duty for training and inactive duty training, this 
chart does not set forth the specific dates that the 
appellant trained. See Reserve Retirement Chart.  Since the 
appellant seeks service connection based on injuries that 
allegedly occurred during periods of training, the RO must 
verify the appellant's specific dates of active duty for 
training and inactive duty for training.   

In terms of the appellant's alleged 1993 back injury, a 
review of the claims file fails to reveal the context of this 
injury, much less whether the injury occurred during a period 
of active duty for training or inactive duty for training.  
The appellant's reserve medical records do not document an 
injury to her back occurring in 1993.  Rather, these records 
reveal that the appellant was noted to have had a lumbar 
strain of the low back sometime in 1992. See September 1993 
report of medical history form.  The reserve medical records 
do not provide any information as to how this 1992 lumbar 
strain occurred or whether it occurred during a period of 
active duty for training or inactive duty for training.  The 
Board has reviewed the appellant's January 2007 hearing 
testimony for details of this injury.  However, the 
appellant's testimony is not enlightening since the appellant 
testified only about her activities of June 2000 rather than 
those related to the 1992 lumbar strain. January 2007 BVA 
hearing transcript (the appellant initially testified that 
her 1993 injury occurred while she was unloading equipment 
from a service truck, but later changed that testimony to 
reflect that she was performing these activities when she 
purportedly reinjured her back in June 2000).  Therefore, 
since the sequence of events pertaining to the appellant's 
initial back injury is not clear, the Board requests the RO 
to contact the appellant and request that she provide a 
statement detailing how and when she strained her back in 
1992.  

In addition to requesting information about her 1992 back 
strain, the RO should also ask the appellant to provide 
authorizations for or copies of outstanding private medical 
treatment records referenced during her January 2007 BVA 
hearing.  In this regard, the Board observes that the 
appellant testified that she sought medical care from private 
medical providers after her first back injury. Id., pgs. 6, 
8.  While she indicated that she would provide these medical 
records to the Board, no such records have been associated 
with the claims file.  Since this Board has already 
determined that this claim needs to be remanded for 
confirmation of the appellant's active duty for training and 
inactive duty training dates, the RO should offer the 
appellant the opportunity once more to submit these records 
(and any other relevant medical records for which the 
appellant provides authorizations) or have her provide 
appropriate authorizations so that the RO can obtain these 
records on her behalf.   
  
As to the issue of aggravation in this case based upon the 
June 2000 incident, the Board observes that the claims file 
contains an incomplete statement of medical examination and 
duty status which reflects that the appellant was on some 
type of military duty in June 2000 when she injured her back.  
Specifically, this report indicates that the appellant was 
seen for a low back ache that she contends developed after 
carrying duffle bags; and that she had a pre-existing back 
condition that was "aggravated" by this injury. See 
statement of medical examination and duty status ("low back 
ache aggravated"); see also September 2005 statement with 
notice of disagreement; October 2006 VA 646; January 2007 BVA 
hearing transcript, 
p. 15.  The appellant's service medical records note that she 
reported that she pulled a muscle in June 2000 while on 
active duty; that she was experiencing recurrent back pain; 
and that she had a current medical condition that consisted 
of a "deteriorated disk." See April 2001 report of medical 
history; December 2002 individual medical history form; see 
also DD Form 2807-2 dated in March 2001.  While a clinical 
examination of the spine was undertaken and found to be 
normal, the appellant was directed to seek further medical 
care from her parent reserve unit. April 2001 report of 
medical examination; April 2001 consultation request sheets; 
December 2002 annual medical certificate and health 
assessment form.  There is no indication in the record, 
however, that such follow-up care occurred.  

Although the above-referenced medical examination and duty 
status statement is indicative that the appellant was on 
active duty for training or inactive duty for training when 
the June 2000 incident occurred, the RO needs to confirm the 
appellant's duty status as discussed above.  Once it is 
confirmed that the appellant was participating in either 
active duty for training or inactive duty for training when 
she strained her back in 1992 or in June 2000, the RO should 
schedule the appellant for a VA orthopedic examination to 
determine the nature and etiology of any current back 
disorder she may have, to include a medical opinion as to 
whether any diagnosed back disorder began during a period of 
service training or was aggravated during such training.  

Lastly, the Board observes that the appellant reported in a 
March 2003 service record that she received disability 
compensation in connection with her June 2000 back injury.  
The RO should contact the appellant to discover what type of 
disability compensation the appellant received and determine 
if any records associated with this disability compensation 
need be obtained. See DD Form 2807-2 dated in March 2001.    



Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on her 
part is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should verify through 
official sources the appellant's periods 
of active duty for training and inactive 
duty training performed with the Army 
Reserve.  

3.  The appellant should be requested to 
submit a statement as to the 
circumstances surrounding the incident 
in which she contends that she initially 
injured her back in 1992.  She should be 
asked to identify any private medical 
providers from whom she received 
treatment in connection with this back 
injury, as well as any medical care she 
received associated with her June 2000 
back injury.  The appellant should also 
be asked to provide information as to 
the disability compensation she 
reportedly received in connection with 
her June 2000 back injury.  Thereafter, 
the appellant should be requested to 
complete an authorization for the 
release of medical records and/or other 
private records pertaining to the above-
referenced list to permit the RO to 
obtain records from those providers 
and/or agencies.  These should include 
authorizations for the medical providers 
discussed during the appellant's January 
2007 BVA hearing.  The appellant should 
also be informed, in the alternative, 
that she may obtain these records 
herself and submit them to the RO. 

4.  Subsequent to the completion of the 
above-referenced development, the RO 
should schedule the appellant for a VA 
orthopedic examination to determine 
whether the appellant has a back 
disorder that is related to an incident 
or injury that occurred during a period 
of active duty for training or inactive 
duty training or that was aggravated by 
such an incident or injury.  In 
addressing the issue of aggravation, the 
examiner should be informed that 
temporary or intermittent flare-ups of a 
pre-existing injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, in contrast with symptoms, 
has worsened.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The appellant's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


